
	
		II
		111th CONGRESS
		1st Session
		S. 1009
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a Care Transitions Program in order to improve quality and
		  cost-effectiveness of care for Medicare beneficiaries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Care Transitions Program
			 Act of 2009.
		2.Medicare Care
			 Transitions ProgramTitle
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding
			 at the end the following new section:
			
				1899.Care transitions program(a)Program
						(1)In
				generalThe Secretary shall establish a Care Transitions Program
				(in this section referred to as the Program) under which
				outcomes-based payments are made to community-based transitional care suppliers
				(in this section referred to as CTCs) for furnishing care
				transition services, improving quality of care, and reducing rehospitalization
				rates.
						(2)Care transition
				servicesFor purposes of this section, the term care
				transition services means the following services furnished to
				individuals entitled to, or enrolled for, benefits under part A or enrolled for
				benefits under part B after the individual is discharged from inpatient
				care:
							(A)Self-management
				goal-setting.
							(B)Medication
				self-management support.
							(C)Arrangement of
				timely follow-up care.
							(D)Individualized
				training in management of clinical exacerbation.
							(E)Establishment and
				maintenance of a paper or electronic personal health record. Such personal
				health record shall be written and formatted using language that is easily
				understandable by individuals receiving benefits under this title.
							(F)Preparation for
				anticipated clinical encounters.
							(G)Monitoring of
				service effectiveness, including measures of transitional care as endorsed by
				the National Quality Forum and hospital readmission rates.
							(H)Other services
				determined appropriate by the Secretary.
							(3)Targeting and
				timing of care transition servicesCare transition services may
				only be provided—
							(A)to an individual
				entitled to, or enrolled for, benefits under part A or enrolled for benefits
				under part B who is part of the targeted beneficiary population under the CTC's
				plan (as described in subsection (b)(2)(E)) that is approved by the Secretary;
				and
							(B)during the 90-day
				period beginning with the day such individual is discharged from a
				hospitalization.
							(b)Contracts with
				CTCs
						(1)In
				generalUnder the program, the Secretary shall establish a
				process for awarding contracts to entities meeting the requirements of
				paragraph (2).
						(2)Requirements
				for CTCsThe Secretary shall establish an application process by
				which entities seeking contracts to serve as CTCs demonstrate that they meet
				the following requirements:
							(A)The entity is
				recognized by the Secretary as having the appropriate professional expertise,
				safeguards for privacy and confidentiality, and authority to review medical
				records in order to review cases and identify patterns of care involving items
				and services furnished to individuals entitled to, or enrolled for, benefits
				under part A or enrolled for benefits under part B.
							(B)The entity does
				not currently receive payments for items or services furnished to individuals
				described in subparagraph (A).
							(C)The entity has
				the demonstrated capability to form cooperative processes with providers of
				medical services through local community presence and other
				characteristics.
							(D)The entity has
				received appropriate formal training and demonstrates other evidence of its
				capability to deliver care transition services.
							(E)The entity
				submits a proposed plan that identifies a carefully selected target beneficiary
				population, particularly those most at risk for rehospitalizations, for which
				the entity will provide care transition services, identifies targeted
				inappropriate or wasteful services contributing to preventable
				rehospitalizations, and identifies any targeted disparities in the quality of
				care transitions associated with race, ethnicity, language, or gender.
							(3)InterventionUnder
				the contract awarded under this subsection, a CTC shall undertake
				community-based interventions, including the following:
							(A)Partner with
				local entities designated under section 3025(a)(2)(A) of the Older Americans
				Act of 1965, and such other individuals and organizations as the CTC may
				recruit for the purposes of this section, to develop and implement an
				intervention plan. Such plan shall be aimed at reducing rehospitalizations and
				improving quality outcomes among the individuals served. Throughout the
				intervention period, the CTC shall be accountable for ongoing project
				management and facilitation. The CTC shall assist providers and the community
				in creating resources for more effective transitions and in implementing
				improvement activities.
							(B)Review cases
				involving items and services provided to individuals entitled to, or enrolled
				for, benefits under part A or enrolled for benefits under part B who have been
				rehospitalized within 30 days of discharge from an inpatient hospital
				stay.
							(C)Engage providers
				and practitioners in interventions to identify and eliminate the causes of
				preventable rehospitalizations.
							(D)Engage partners
				to implement care transition services which primarily target individuals served
				who have complex conditions according to the needs, structures, and hospital
				readmissions patterns of the local community.
							(4)Deidentified
				patient dataNotwithstanding any other provision of law, the CTC
				may, as determined appropriate by the CTC, provide to providers and
				practitioners consenting to participate in an intervention deidentified patient
				data that identifies providers and practitioners treating the same population
				of patients, for the purpose of measuring and improving the safety, quality,
				and effectiveness of transitions of such patients from the care of one provider
				or practitioner to another. Nothing in this paragraph shall be construed to
				limit, alter, or affect the requirements imposed by section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996.
						(5)ReportsUnder
				the contract awarded under this subsection, a CTC shall submit to the Secretary
				reports (in such frequency determined appropriate by the Secretary) on the
				implementation of the requirements under the contract.
						(c)Payments to
				CTCs
						(1)In
				generalUnder the Program,
				the Secretary shall establish payment amounts for organizations awarded a
				contract under this section. Such payment amounts shall be directly linked to
				the ability of the CTC to achieve or exceed quality and cost targets, including
				a shared savings payment for demonstrated reductions in the expected
				rehospitalization rate for individuals receiving care from the CTC.
						(2)AdjustmentThe
				Secretary shall make appropriate adjustments to payments to CTCs under this
				section to take into account adverse selection of individuals and the variation
				in the health status of individuals among CTCs, including high cost outliers.
				Such adjustments shall be made in a budget-neutral manner.
						(3)Trust
				fundsPayments to CTCs under
				this section shall be payable from—
							(A)funds in the
				Federal Hospital Insurance Trust Fund; and
							(B)funds in the
				Federal Supplementary Medical Insurance Trust Fund,
							in such
				proportion as the Secretary shall deem to be fair and equitable after taking
				into consideration the quality improvements and cost savings achieved by such
				entities.(d)RegulationsThe
				Secretary shall promulgate regulations to carry out this section. Such
				regulations shall be promulgated by not later than 18 months after the date of
				enactment of this
				section.
					.
		
